DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
In claim 26, the means for heating at least one array of nozzles is interpreted as being an enclosure in which the array is located, and an electrical heating element for heating the interior of the enclosure as defined on page 13 lines 10-18, Figure 5, and claims 27 and 28 and its equivalent.
In claim 27, the means for heating the interior of the enclosure is interpreted as being an electrical heating element as defined on page 13 lines 10-18, Figure 5, and claim 28 and its equivalent.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such a claim limitation is: a source of a negative pressure in claim 15.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 15-17, 21-25, and 28 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hall et al, US Patent 3,658,304.
Hall et al teaches:
Regarding claims 15 and 28, an apparatus for coating three dimensional glass articles 2 comprising: a tunnel 3, having a top 40 and first and second sidewalls 41 (Figures 1, 2, and 5-7), suitable for arranging on a conveyor belt 1 such that the 
Regarding claim 16, a pair of arrays of inlet nozzles 43 arranged with one array on each sidewall 42, substantially opposite each other in the tunnel 3 (Figure 7).  
Regarding claim 17, a pair of exhaust apertures 47, arranged with one aperture on each sidewall 42, substantially opposite each other in the tunnel 3 (Figure 7).  
Regarding claim 21, the exhaust apertures are defined by a substantially vertical conduit 47 comprising walls and a baffle plate (plate containing vertical openings 48) extending from the tunnel and away from the downstream end to a wall of the conduit.  
Regarding claim 22, the cross-sectional area of the tunnel is between 1.5 and 2.5 times greater than the cross-sectional area of an exhaust aperture (See Figure 7).  
Regarding claim 23, the limitation “the kinetic energy density ratio of air flowing through the tunnel is between 0.1 and 3 times greater than the kinetic energy density ratio of gas exiting a nozzle” is functional language.  It has been held that: claims directed to apparatus must be distinguished from the prior art in terms of structure rather than function. In re Danley, 120 USPQ 528, 531, (CCPQ 1959); “Apparatus claims cover what a device is, not what a device does” (Emphasis in original) Hewlett-Packard Co. V. Bausch & Lomb Inc., 15 USPQ2d 1525, 1528 (Fed. Cir. 1990); and a claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus “if the prior art apparatus teaches all the structural limitations of the claim Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).  Also see MPEP 2114. The apparatus of Hall et al has all of the claimed structure and is capable of controlling the gas inlet pressure of the nozzle and the exhaust negative pressure such that the kinetic energy density ratio of air flowing through the tunnel is between 0.1 and 3 times greater than the kinetic energy density ratio of gas exiting a nozzle.
Regarding claim 24, at least one array of nozzles 43 is arranged such that the velocity of gases exiting the nozzles includes a component that is substantially parallel with the general direction of articles conveyed through the tunnel (see Figure 7).  
Regarding claim 25, at least one array of nozzles (diagonal line of nozzles 43) located at a first distance from the ends of the tunnel and at least one array of nozzles (second diagonal line of nozzles 43) located at a second distance from the ends of the tunnel.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Hall et al, US Patent 3,658,304.
Hall et al was discussed above.
Hall et al differs from the present invention in that Hall et al does not teach the distance between the pair of arrays of inlet nozzles and the pair of exhaust apertures is between 500 and 1000mm.  
Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), by the Federal Circuit that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.  (Also see MPEP 2144.04 (IV)(A)). 
Since the only difference between Hall et al and the claim 18 is a recitation of relative dimensions of claim 18 and the device of claim 18 having the claimed relative dimensions would not perform differently than Hall et al, the device of claim 18 was not patentably distinct from the device of Hall et al.
Alternately, since Hall et al does not teach a specific size it is left one of ordinary skill in art to determine the optimum size. A person having ordinary skill in the art at the time of the invention would have known to how determine the optimum size by routine experimentation.  Having determined such optimum size, such person would have been motivated to modify Hall et al to make the distance between the pair of arrays of inlet nozzles and the pair of exhaust apertures is between 500 and 1000mm.
Applicant is reminded that when the general conditions of such a particular parameter in a cla12161965im are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) as well as MPEP § 2144.05 (II)(A).  
Therefore, it would have been obvious to a person having ordinary skill in the art at the time of the invention to modify Hall et al to include the distance between the pair .
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Hall et al, US Patent 3,658,304, in view of Kleissler, US Patent 3,736,728.
Hall et al was discussed above.
Hall et al differs from the present invention in that Hall et al does not teach a damper plate, moveable to vary the effective size of an exhaust aperture. 
Kleissler teaches an adjustable damper plate 34, moveable to vary the effective size of an exhaust aperture 32.
The motivation for adding the adjustable damper plate of Kleissler to the apparatus of Hall et al is to regulate or control the flow through the exhaust aperture. Furthermore, it has been held that applying a known technique to a known device ready for improvement to yield predictable results is obvious (see KSR International Co. v. Teleflex Inc.). 
	Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to add the adjustable damper plate of Kleissler to the apparatus of Hall et al.
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Hall et al, US Patent 3,658,304, in view of Okabe et al, US Patent Application Publication 2014/0290573 A1.
Hall et al was discussed above.

Okabe et al teaches at least one reflective plate 26, 65, arranged to direct heat radiating from a heat source 210 on to a linear array of nozzles 34.
The motivation for adding the reflective plate of Okabe et al to the apparatus of Hall et al is redirect energy that would be lost onto the array of nozzles to heat the nozzles thus making the apparatus more efficient as is well known in the art. Furthermore, it has been held that applying a known technique to a known device ready for improvement to yield predictable results is obvious (see KSR International Co. v. Teleflex Inc.). 
	Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to add the reflective plate of Okabe et al to the apparatus of Hall et al.
Claim 26-28 are rejected under 35 U.S.C. 103 as being unpatentable over Hall et al, US Patent 3,658,304, in view of Saido et al, US Patent Application Publication 2013/0330930 A1.
Hall et al was discussed above.
Hall et al differs from the present invention in that Hall et al does not teach means for heating at least one array of nozzles, wherein the means for heating at least one array of nozzles comprises an enclosure in which the array is located, and means for heating the interior of the enclosure, wherein the means for heating the interior of the enclosure comprises an electrical heating element.   

The motivation for adding the means for heating at least one array of nozzles of Saido et al to the apparatus of Hall et al is to preheat the process gas as it passes through the nozzle array as taught by Saido et al. Furthermore, it has been held that applying a known technique to a known device ready for improvement to yield predictable results is obvious (see KSR International Co. v. Teleflex Inc.). 
	Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to add the means of heating of Saido et al to the apparatus of Hall et al.
Response to Arguments
Applicant's arguments filed February 3, 2021 have been fully considered but they are not persuasive.
In regard to the arguments directed to Hall et al, the Examiner disagrees for the following reasons:
The arguments in the second paragraph on page 7 starting “In the invention…” are directed to elements and functions that are not claimed in the claims and are therefore moot.
 The nozzle of Hall et al meets the teachings of the definition provided by the Applicant (Merriam-Webster). Specifically, Hall et al teaches a short tube 
An exit of a nozzle is part of a nozzle. It is not possible to have a nozzle without an exit of the nozzle. So a picture showing an array of nozzles exits is showing an array of nozzles.
The nozzles disclosed in the drawing and specification are generic with no specific shape or size taught or claimed. It is not proper for the Applicant to argue that one type of nozzle is not the claimed nozzle when the Applicant has not defined the nozzle. One of ordinary skill in the art would need to look for specific nozzles in the art to employ this invention. The nozzle described by Hall et al is such a nozzle
The newly cited art all teaches holes of Hall et al are nozzles. Zhao et a, US Patent 5,9645,947 teaches “Gas entering the process gas inlet 44 is distributed in the lower manifold 54 and passes into the processing region chamber through the nozzles 42 in the showerhead 40” (Column 10 lines 13-16 emphasis added). 

    PNG
    media_image1.png
    201
    405
    media_image1.png
    Greyscale

As can be clearly seen, the nozzle 42 of Zhao et al are identical to the nozzles of Hall et al. Thus the apertures and outlets of Hall et al are nozzles.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The newly cited art all teach that apertures or outlets like Halls et al are nozzles. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jeffrie R Lund whose telephone number is (571)272-1437.  The examiner can normally be reached on 9 am-5 pm (Monday-Friday).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on (571) 272-1435.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 
/Jeffrie R Lund/Primary Examiner, Art Unit 1716